In the
            Court of Appeals
    Second Appellate District of Texas
             at Fort Worth
          ___________________________
               No. 02-22-00163-CV
          ___________________________

     IN RE MERCION FREEMAN BEY, Relator




                   Original Proceeding
Justice of the Peace, Precinct 1 of Tarrant County, Texas
           Trial Court No. JP08-22-E00106953


      Before Sudderth, C.J.; Bassel and Walker, JJ.
          Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus and is of the

opinion that relief should be denied. Further, any other pending motions are denied

as moot. Accordingly, relator’s petition for writ of mandamus is denied.



                                                    Per Curiam

Delivered: May 13, 2022




                                          2